          Case 3:20-cv-02753-EMC Document 21 Filed 06/25/20 Page 1 of 2



 1   BENJAMIN T. HALBIG (SBN 321523)
     ARNOLD & PORTER KAYE SCHOLER LLP
 2   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 3   Telephone:    415.471.3100
     Facsimile:    415.471.3400
 4   Email: Ben.Halbig@arnoldporter.com

 5   AARON F. MINER (pro hac vice pending)
     ARNOLD & PORTER KAYE SCHOLER LLP
 6   250 West 55th Street
     New York, NY 10019-9710
 7   Telephone:    212.836.8000
     Facsimile:    212.836.8689
 8   Email: Aaron.Miner@arnoldporter.com

 9   Attorneys for Defendants
     JEREMY STOPPELMAN, LANNY BAKER, and
10   JED NACHMAN and Nominal Defendant YELP INC.

11

12                             UNITED STATES DISTRICT COURT

13                          NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15

16   NICHOLAS R. INGRAO, Derivatively on           Case No. 3:20-cv-02753-EMC
     Behalf of YELP INC.,
17                                                 CERTIFICATION OF INTERESTED
                         Plaintiff,                ENTITIES OR PERSONS PURSUANT
18                                                 TO FED R. CIV. P. 7.1 AND CIV. L.R. 3-
            vs.                                    15 BY DEFENDANTS JEREMY
19                                                 STOPPELMAN, LANNY BAKER, JED
     JEREMY STOPPELMAN, CHARLES                    NACHMAN AND NOMINAL
20   “LANNY” BAKER, and JOSEPH “JED”               DEFENDANT YELP INC.
     NACHMAN,
21
                         Defendants.
22
            − and −
23
     YELP INC., a Delaware corporation,
24
                         Nominal Defendant.
25

26

27

28


     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     BY DEFENDANTS AND NOMINAL DEFENDANT                            Case No. 3:20-cv-02753=EMC
            Case 3:20-cv-02753-EMC Document 21 Filed 06/25/20 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 7.1(a), Nominal Defendant Yelp Inc. (“Yelp”)

 2   through the undersigned certifies that it has no parent company and no public company owns more

 3   than 10% of Yelp.

 4           Pursuant to Civil L.R. 3-15, the undersigned certifies on behalf of Nominal Defendant Yelp

 5   and Defendants Jeremy Stoppelman, Charles “Lanny” Baker, and Joseph “Jed” Nachman

 6   (collectively, “Defendants”) that as of this date, other than the named parties, there is no such interest

 7   to report.

 8           Should there be any change in the information provided, Yelp and Defendants will update and

 9   revise this statement accordingly.

10   DATED: June 25, 2020                               ARNOLD & PORTER KAYE SCHOLER LLP
                                                        AARON F. MINER
11                                                      BENJAMIN T. HALBIG

12                                                      By:            /s/ Aaron F. Miner
                                                                       AARON F. MINER
13
                                                              Attorneys for Defendants
14                                                            JEREMY STOPPELMAN, LANNY
                                                              BAKER, and JED NACHMAN
15                                                            and Nominal Defendant YELP INC.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1
     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     BY DEFENDANTS AND NOMINAL DEFENDANT                                           Case No. 3:20-cv-02753-EMC
